ACCEPTED
                                                                     01-15-00177-CR
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                9/28/2015 2:02:44 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK



         Number 01-15-00177-CR
                   in the                          FILED IN
                                            1st COURT OF APPEALS
            Court of Appeals                    HOUSTON, TEXAS
               for the                      9/28/2015 2:02:44 PM
          First District of Texas           CHRISTOPHER A. PRINE
            at Houston, Texas                       Clerk




               Number 1369135
          In the 208th District Court
       of Harris County, Texas


          Nathaniel Ambrose Petty
                 Appellant
                     V.
             The State of Texas
                 Appellee



Motion to Extend Time to File Original Brief



                                 Appointed Counsel :
                                 Ellis McCullough
                                 TBN 13501000
                                 4008 Louetta Road #365
                                 Spring, Texas 77388
                                 (281)433-9240
       Comes now Ellis McCullough, Counsel for Appellant and moves to extend time to

file Appellant’s original brief and would show:

       1. Counsel was informed by an attorney whose name is forgotten that he was hired

to prepare Appellant’s original brief. Either Counsel’s memory is defective or said

attorney did not follow through on his decoration.

       2. Counsel has three trials set in the next four weeks. Counsel requests an

extension of time to prepare Appellant’s brief of forty five days.

       Wherefore, counsel requests an extension of time to prepare Appellant’s brief of

forty five days.



                                                         Respectfully Submitted,

                                                           /s/Ellis McCullough
                                                          Ellis McCullough
                                                          TBN 13501000
                                                          4008 Louetta Road, #365
                                                          Spring, Texas 77388
                                                          (281)433-9240




                                             2
                                  Certificate of Service



      I, the undersigned attorney, do hereby certify that a true copy of the attached

instrument has been delivered to all parties as required by law on September 28, 2015.



                                                           /s/Ellis McCullough

                                                           Ellis McCullough




                                            3